DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Amendment

3.	Amendment filed on 10/27/2021 has been entered. Claims 17-20 have previously been withdrawn from consideration. Claims 2 and 12 have been cancelled. 
Claims 1, 3-11 and 13-20 are now pending in the application.


Drawings

4.	The Drawings amendments, filed on 04/15/2021 are considered and acknowledged. The Drawings amendments are approved. 

Specification

5.	The Specification amendments, filed on 04/15/2021 are considered and acknowledged. The Specification amendments are approved. 

Examiner’s Amendment

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 17-20 have been canceled.
This application is in condition for allowance except for the presence of claims 17-20 directed to a methods for continuous health monitoring non-elected without traverse on October 26, 2020.  Accordingly, claims 17-20 been cancelled.


Allowable Subject Matter

7.	Claims 1, 3-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 3-10: the limitations “a flexible printed circuit board (PCB) that is folded to form multiple layers, a fold in the PCB adapted to receive a battery for powering the PCB, portions of the PCB adjacent to the fold connecting the circuit of the PCB to a cathode and to an anode of the battery;...a communication transmitter including an antenna situated on a first layer of the multiple layers of the PCB and an antenna ground on a second layer of the multiple layers of the PCB, the antenna and antenna ground adapted to create a radiating structure that can withstand a proximity to human tissue” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 3-10 are either directly or indirectly dependent upon claim 1.  
The following is an examiner’s statement of reasons for allowance of claims 11 and 13-16: the limitations “a wearable device including: a flexible printed circuit board (PCB) that is folded to form multiple layers, a fold in the PCB adapted to receive a battery for powering the PCB, portions of the PCB adjacent to the fold connecting the circuit of the PCB to a cathode and to an anode of the battery;...a communication transmitter including an antenna situated on a surface of the first layer of the multiple layers of the PCB and an antenna ground on a second layer of the multiple layers of the PCB, the antenna and antenna ground adapted to create a radiating structure that can 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848